USCA4 Appeal: 21-6332      Doc: 13         Filed: 03/23/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6332


        ANGEL MOORMAN,

                            Plaintiff - Appellant,

                     v.

        C. WADLOW; A. ROSE; N. AUSTIN; M. BAUGHMAN; ZACCONE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cv-00093-JPB-JPM)


        Submitted: October 14, 2021                                       Decided: March 23, 2022


        Before QUATTLEBAUM and RUSHING, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Reversed and remanded by unpublished per curiam opinion.


        Angel Moorman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6332      Doc: 13         Filed: 03/23/2022      Pg: 2 of 3




        PER CURIAM:

               Angel Moorman, a federal prisoner, filed an action pursuant to Bivens v. Six

        Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), alleging that

        several correctional officers violated his Eighth Amendment rights in relation to an incident

        that occurred on December 29, 2018. He appeals the district court’s order granting

        summary judgment in favor of the correctional officers. For the reasons that follow, we

        reverse and remand for further proceedings.

               “We review the district court’s grant of summary judgment de novo, using the same

        standard applied by the district court.” Goodman v. Diggs, 986 F.3d 493, 497 (4th Cir.

        2021) (internal quotation marks omitted). “In doing so, we recognize that a court should

        grant summary judgment only if, taking the facts in the best light for the nonmoving party,

        no material facts are disputed and the moving party is entitled to judgment as a matter of

        law.” Id. at 497-98 (internal quotation marks omitted). “[T]he relevant inquiry is ‘whether

        the evidence presents a sufficient disagreement to require submission to a jury or whether

        it is so one-sided that one party must prevail as a matter of law.’” Gordon v. Schilling, 937

        F.3d 348, 356 (4th Cir. 2019) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-

        52 (1986)).

               In this case, the incident began inside Moorman’s cell and concluded outside the

        cell. The district court based its summary judgment decision on the video recording of the

        encounter captured by a surveillance camera that the court concluded clearly contradicted

        Moorman’s account. The video recording was grainy, had no sound, and, as the district

        court observed, did not show what happened inside the cell. We conclude that the district

                                                      2
USCA4 Appeal: 21-6332       Doc: 13        Filed: 03/23/2022     Pg: 3 of 3




        court erred in determining that the video established conclusively the absence of a genuine

        issue of material fact.

               Accordingly, we reverse the district court’s order and remand for further

        proceedings consistent with this opinion. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                  REVERSED AND REMANDED




                                                    3